UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6978


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL PAUL PUZEY, a/k/a Big Pete,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.      Gina M. Groh,
District Judge.   (3:00-cr-00057-GMG-JES-16; 3:14-cv-00029-GMG-
JES)


Submitted:   November 18, 2014            Decided:   November 20, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Paul Puzey, Appellant Pro Se.  Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael        Paul    Puzey     seeks     to      appeal     the     district

court’s    order     denying        his   Fed.     R.   Civ.     P.   60(b)   motion        for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion.                     The order is not appealable

unless    a    circuit       justice      or   judge     issues       a   certificate       of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).                      A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this      standard         by       demonstrating          that

reasonable      jurists        would      find      that      the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on     procedural          grounds,       the     prisoner         must

demonstrate      both    that       the    dispositive          procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Puzey has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

dispense      with    oral      argument         because       the    facts   and      legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3